              Case 1:17-cr-00611-AT Document 706 Filed 01/22/21 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                           DOC #: _________________
                                                                   DATE FILED: 1/22/2021

               -against-
                                                                                17 Cr. 611-7 (AT)
James Robinson,
                                                                                     ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       The Court is in receipt of Defendant’s pro se letter requesting modification of his sentence
pursuant to 18 U.S.C. § 3582(c) dated January 7, 2021. ECF No. 704. Accordingly,

       1. By February 12, 2021, Defendant shall file an amended motion, if any;
       2. By February 19, 2021, the Government shall file its opposition;
       3. By February 26, 2021, Defendant shall file his reply, if any.

       SO ORDERED.

Dated: January 22, 2021
       New York, New York
